Case: 15-12126   Date Filed: 12/23/2015   Page: 1 of 11


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12126
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:14-cv-00006-MP-GRJ



SAMANTHA SCHRADER,

                                                           Plaintiff–Appellant,

                                   versus

ACTING COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant–Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (December 23, 2015)

Before WILSON, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
                Case: 15-12126        Date Filed: 12/23/2015       Page: 2 of 11


       Appellant Samantha Schrader appeals the district court’s order affirming the

Administrative Law Judge’s (“ALJ”) denial of her application for supplemental

security income. She argues that substantial evidence did not support the ALJ’s

determination that she did not meet the criteria for establishing an intellectual

disability, as set out in 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.05(C).1 After

careful review, we affirm.

I. BACKGROUND

       In September 2010, Schrader filed an application for supplemental security

income with the Social Security Administration. Alleging a disability onset date of

September 1, 1995, Schrader represented that she was disabled and unable to work

because she had a speech and learning disability, one kidney, a stomach ulcer, and

an enlarged spleen. According to Schrader’s mother, Sharon Schrader (“Sharon”),

Schrader’s mental impairments made it difficult for her to keep up in school.

Schrader also needed to be reminded to change her socks, take her medication, and

to help out with chores around the house.




1
  The parties use the term “mental retardation” when referring to § 12.05 of the listing of
impairments, due to the fact that the regulations in effect at the time of the ALJ’s decision used
the term “mental retardation.” In 2013, the Social Security Administration amended § 12.05 by
substituting the term “intellectual disability” for “mental retardation.” Compare 20 C.F.R. Pt.
404, Subpt. P, App. 1 § 12.05(C) (2013), with id. (2012). Because the Social Security
Administration indicated that the replacement of the term “does not affect the actual medical
definition of the disorder or available programs and services,” this opinion uses “intellectual
disability” to refer to § 12.05. See 78 Fed.Reg. 46,499, 46,500 (2013).
                                                 2
              Case: 15-12126     Date Filed: 12/23/2015   Page: 3 of 11


      The Commissioner of Social Security (“the Commissioner”) denied

Schrader’s application for benefits. At a subsequent hearing before the ALJ in

June 2012, the ALJ heard testimony from Schrader, Sharon, and a vocational

expert. At the outset of the hearing, Schrader’s attorney stated that the record

evidence established that Schrader met the criteria for intellectual disability under

§ 12.05(C) of the listing of impairments.

      Schrader testified that she graduated high school, but had participated in

special education classes. She was able to drive, and in fact, she had driven her

nephews to a baseball game and picked her mother up at work before coming to

the hearing. Schrader worked one day per week at a laundromat where she

washed, dried, and folded clothing. The reason she only worked one day per week

was because her work was dependent upon how many drop-offs the laundromat

received. Schrader’s mother, who also worked at the laundromat, provided

Schrader with her wages every Friday. Schrader had a checking account, and she

used the account to save some of the money she earned at the laundromat.

      Schrader further stated that she spends her days sleeping in, watching

television, and “chill[ing]” with friends. On occasion, she also babysits her

nephews for her sister. She receives food stamps and uses the money she earns

working at the laundromat to pay for gas and cigarettes. Schrader’s responsibilities

around the house included doing the dishes, dumping ice, making tea, burning


                                            3
              Case: 15-12126     Date Filed: 12/23/2015    Page: 4 of 11


trash, and sometimes feeding the dog. She had taken six classes to become a day

care worker, but she was struggling to pass all six of the certification tests.

      Schrader believed she could work at the laundromat every day if there was

enough work, but she did not want to because “it gets tiring” folding clothes.

When she receives multiple clothing drop-offs, she has to remind herself not to

mix-up the clothing. She believed she was capable of performing the

responsibilities of a ticket-taker at a movie theater. She also had tried to obtain a

job at the grocery store and fast food restaurants in her town, but none of those

places were hiring.

      Schrader’s mother, Sharon, testified that Schrader worked at the laundromat

on Sharon’s days off. Because Schrader could not count change, Sharon had a

paper taped to the wall that told Schrader how much money to charge customers

depending on the weight of the clothing. Sharon further stated that Schrader’s

problems started when she was three; she was in speech therapy for a long time;

she did not read on her reading level; she could not follow a recipe because she

could not remember measurements; and she had memory problems and would

forget appointments. Sharon did not believe that Schrader could work at the

laundromat eight hours per day or take tickets at a movie theater because she

would get tired of standing and would lose focus. However, Sharon acknowledged




                                           4
              Case: 15-12126     Date Filed: 12/23/2015   Page: 5 of 11


that Schrader had been helping take care of her nephews, and Sharon viewed

Schrader as capable of driving and of going to see friends without supervision.

      Following the hearing, the ALJ issued a decision, concluding that Schrader

was not disabled for purposes of eligibility for supplemental security income.

Upon review of the evidence, the ALJ found that Schrader suffered from

borderline intellectual functioning. However, the ALJ determined that this

impairment did not meet or equal any of the listed impairments in the Social

Security Administration regulations because Schrader only had mild difficulties in

activities of daily living and social functioning, moderate difficulty with respect to

concentration, persistence, or pace, and no episodes of decompensation.

      The ALJ further concluded that Schrader could perform light work, but that

she needed to avoid heights—including climbing ropes, ladders, or scaffolds—

speaking to crowds, and operating heavy machinery. The ALJ also noted that her

work should be limited to activities that require only two steps at most, and should

not involve reading above a fourth grade level. Assessing Schrader’s adaptive

functional capacity under § 12.05(C), the ALJ stated that she had no problems

taking care of her personal needs. Moreover, Schrader’s abilities were far beyond

both her and her mother’s assertions that she could not function on a job. Based on

this finding, in addition to the vocational expert’s opinion that a significant number

of jobs accommodating Schrader’s limitations existed in the national economy, the


                                          5
               Case: 15-12126    Date Filed: 12/23/2015   Page: 6 of 11


ALJ concluded that Schrader was not disabled. The Appeals Council denied

Schrader’s request for review.

      In January 2014, Schrader filed a complaint in the district court challenging

the denial of supplemental security income. She argued that substantial evidence

demonstrated that she met the requirements for § 12.05(C) on intellectual disability

because she had an intelligence quotient (“I.Q.”) below 70 and deficits in adaptive

functioning.

      A magistrate judge issued a report and recommendation (“R&R”),

recommending that the denial of supplemental security income be affirmed. The

magistrate judge concluded that the ALJ did not err in concluding that Schrader

failed to meet the criteria for § 12.05(C) because she did not have deficits in

adaptive functioning. Over Schrader’s objections, the district court adopted the

R&R and affirmed the Commissioner’s decision denying benefits. This appeal

followed.

II. DISCUSSION

      We review the ALJ’s decision for substantial evidence, but its application of

legal principles de novo. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005). “Substantial evidence is more than a scintilla and is such relevant evidence

as a reasonable person would accept as adequate to support a conclusion.”

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)


                                          6
              Case: 15-12126     Date Filed: 12/23/2015    Page: 7 of 11


(quotations omitted). We may not reweigh the evidence and decide the facts anew,

and must defer to the ALJ’s decision if it is supported by substantial evidence. See

Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005).

      To be eligible for supplemental security income, a claimant must be under a

disability. 42 U.S.C. § 1382(a)(1), (2); 20 C.F.R. 416.912. In determining whether

a claimant has proven that she is disabled, the ALJ must complete a five-step

sequential evaluation process. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir.

1999). The claimant has the burden to prove that (1) she “has not engaged in

substantial gainful activity,” (2) she “has a severe impairment or combination of

impairments,” and (3) “her impairments or combination of impairments meets or

equals a listed impairment” such that she is entitled to an automatic finding of

disability. Id. To establish that an impairment meets or equals a listed impairment

under step three, a claimant must have a diagnosis included in the listing of

impairments and must provide medical reports documenting that her condition

meets the specific criteria of the listed impairment. See Wilson v. Barnhart, 284

F.3d 1219, 1224 (11th Cir. 2002); 20 C.F.R. § 416.925(a)-(d).

      If the claimant is not able to meet or equal the criteria for a listed

impairment, she must proceed to the fourth step, which requires showing that she is

unable to do her past relevant work. Jones, 190 F.3d at 1228. “At the fifth step,

the burden shifts to the Commissioner to determine if there is other work available


                                           7
              Case: 15-12126      Date Filed: 12/23/2015   Page: 8 of 11


in significant numbers in the national economy that the claimant is able to

perform.” Id. If the Commissioner demonstrates that there are jobs that the

claimant can perform, the claimant must show that she is unable to perform those

jobs in order to establish that she is disabled. Id.

      At issue in the present case is whether Schrader meets the requirements for

intellectual disability under § 12.05(C) in the listing of impairments and, more

specifically, whether Schrader has the necessary deficits in adaptive functioning.

To establish an intellectual disability under § 12.05(C), a claimant must meet the

diagnostic criteria in § 12.05’s introductory paragraph, in addition to the specific

severity requirements in one of the subparagraphs, A through D. 20 C.F.R. Pt.

404, Subpt. P, App. 1 §§ 12.00(A), 12.05. The introductory paragraph requires

that the claimant have (1) a “significantly subaverage general intellectual

functioning,” (2) with deficits in “adaptive functioning,” (3) that manifested before

age 22. Id. §§ 12.00A, 12.05. Schrader alleges that she meets the criteria for

subparagraph C, which requires: a “valid verbal, performance, or full scale IQ of

60 through 70”; and “a physical or other mental impairment imposing an additional

and significant work-related limitation of function.” See id. § 12.05(C).

      Substantial evidence supports the ALJ’s findings at step three of the

sequential process that Schrader did not meet the requirements for establishing an

intellectual disability under § 12.05(C). The ALJ acknowledged that Schrader had


                                           8
                 Case: 15-12126      Date Filed: 12/23/2015       Page: 9 of 11


a low I.Q., 2 but determined that she did not have the deficits in adaptive

functioning necessary to meet § 12.05(C).

         While Schrader is correct that the Social Security Regulations do not define

the term adaptive functioning, the Social Security Administration’s Program

Operations Manual System (“POMS”) provides a definition for “adaptive

functioning” in the disability context. See Wash. State Dep’t of Soc. & Health

Servs. v. Guardianship Estate of Keffeler, 537 U.S. 371, 385 (2003) (explaining

that the POMS is an administrative interpretation, which, although not the product

of formal rulemaking, has been promulgated by the Social Security Administration

as “publicly available operating instructions for processing Social Security

claims”). According to the POMS, adaptive functioning refers “to the individual’s

progress in acquiring mental, academic, social and personal skills as compared

with other unimpaired individuals of his/her same age.”3 Soc. Sec. Admin.,

Program Operations Manual System, DI 24515.056(D)(2) (2012). 4


2
  Schrader’s full scale I.Q. score was 67 on the Wechsler Adult Intelligence Scale. See 20
C.F.R. Pt. 404, Subpt. P, App 1 § 12.00(D)(6)(c) (stating that for purposes of § 12.05, the ALJ
uses the lowest score of the verbal, performance, and full scale I.Q. scores provided in the
Wechsler series).
3
  Similarly, the Diagnostic Statistical Manual of Mental Disorders states that adaptive
functioning refers “to how well a person meets standards of personal independence and social
responsibility, in comparison to others of similar age and sociocultural background. Adaptive
functioning involves adaptive reasoning in three domains: conceptual, social, and practical.”
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL
DISORDERS 37 (5th ed. 2013).
4
    The POMS is available at https://secure.ssa.gov/apps10/poms.nsf/lnx/0424515056.
                                                9
             Case: 15-12126     Date Filed: 12/23/2015   Page: 10 of 11


      Moreover, although Schrader contends that the regulations should more

clearly define adaptive functioning or require an objective test to evaluate adaptive

behavior, the authority to amend the rules and regulations governing the

supplemental security income program lies solely with the Commissioner. See 42

U.S.C. § 405(a) (providing that “[t]he Commissioner of Social Security shall have

full power and authority to make rules and regulations and to establish procedures”

in disability cases); cf. Heckler v. Campbell, 461 U.S. 458, 466 (1983) (“Congress

has conferred on the [Commissioner] exceptionally broad authority to prescribe

standards for applying certain sections of the [Social Security] Act.” (quotations

omitted) (second alteration in original)).

      The record supports the ALJ’s finding that the required limitations in

adaptive functioning were not present, despite Schrader’s low I.Q. score. Though

Schrader attended special education classes, she graduated high school with a

regular diploma and had taken vocational classes to become a daycare worker. She

was able to groom herself, cook simple meals, perform household chores, drive,

watch television, and babysit her nephews without any assistance from others.

Schrader also worked part-time at the laundromat, and the reason she did not work

more was because there was not enough work, not because of her disability.

      Although one of the doctors who evaluated Schrader opined that she could

not manage her own finances, this was contradicted by another physician who


                                             10
             Case: 15-12126     Date Filed: 12/23/2015    Page: 11 of 11


found that she was capable of managing her own finances. Likewise, Schrader

testified that her mother gave her the wages she earned from the laundromat, and

that she deposited the money she did not spend on gas and cigarettes into her

checking account. She also had a debit card. Furthermore, the doctors who

evaluated Schrader concluded that, despite her low I.Q. score and speech

impediment, she was able to engage in conversation, effectively communicate, and

could perform routine, simple tasks. In fact, Schrader testified that she believed

she could perform the job of a ticket-taker at the movie theater, and she had

applied for jobs at the grocery store and fast food restaurants in her town, but none

of them were hiring. As noted by the ALJ, the record evidence demonstrated that

Schrader’s abilities far exceeded her and her mother’s testimony regarding her

inability to work. In sum, substantial evidence supports the ALJ’s finding that

Schrader did not meet the criteria for intellectual disability as set out in §12.05(C)

because she did not have the requisite deficits in adaptive functioning.

III. CONCLUSION

      For all of the above reasons, we affirm the district court’s order affirming

the Commissioner’s denial of Schrader’s application for supplemental security

income.

      AFFIRMED.




                                          11